department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp b01 scaf-163134-01 uilc internal_revenue_service national_office legal advice memorandum for roberta l shumway acting associate area_counsel cc sb aus from pamela w fuller senior technician reviewer cc pa apjp b01 subject injured_spouse this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue sec_1 where an injured_spouse and a liable spouse reside in texas and file a joint_return in year claiming an overpayment what is the proper amount of the overpayment the irs may offset towards liable spouse’s separate liability pursuant to sec_6402 where an injured_spouse and a liable spouse reside in texas and file a joint_return in year claiming an overpayment what is the proper amount of the overpayment the irs must offset towards liable spouse’s separate liability pursuant to sec_6402 d and or e whether there is a conflict between 884_f2d_832 5th cir and 135_f3d_329 5th cir with respect to the fifth circuit’s treatment of texas community_property_laws conclusion sec_1 under texas community_property law the irs may offset the entire portion of the overpayment that is attributable to liable spouse as well a sec_50 percent of the overpayment that is attributable to injured_spouse the irs is required to offset the liable spouse’s share of the year overpayment under texas law the liable spouse has a percent interest in scaf-163134-01 the year overpayment accordingly the irs is required to offset percent of the overpayment there is no conflict between medaris and ragan in each case the fifth circuit applied texas community_property law to a separate federal statute facts you have provided two separate factual situations and have asked our office to apply the sec_6402 offset rules each situation is discussed separately situation liable spouse and injured_spouse are married and living in texas in year the spouses filed a income_tax return form_1040 using the filing_status of married filing joint_return they reported the following items on their return adjusted_gross_income federal_income_tax withheld total_tax amount that was overpaid dollar_figure dollar_figure dollar_figure dollar_figure the spouses’ adjusted_gross_income was derived from income earned by both liable and injured_spouse the spouses individually earned the following income wages taxable interest federal_income_tax withheld liable spouse injured_spouse dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the dollar_figure of taxable interest was earned from an account held jointly by liable and injured_spouse liable and injured_spouse requested on their form_1040 that the irs refund the entire dollar_figure overpayment at the time liable and injured_spouse filed their form_1040 for year liable spouse owed dollar_figure in federal_income_tax this liability was for a tax_year that is prior to liable and injured spouse’s marriage scaf-163134-01 had liable and injured_spouse filed their year tax_return using the married filing separate_return filing_status liable spouse would have a tax_liability of dollar_figure and injured_spouse would have a tax_liability of dollar_figure you have asked how much of the dollar_figure overpayment can be offset by the irs pursuant to sec_6402 situation the same facts as situation except instead of a dollar_figure federal_income_tax liability liable spouse has debts totaling dollar_figure of past-due_support sec_6402 non-tax federal debts sec_6402 and or past-due legally enforceable state_income_tax obligations sec_6402 you have asked how much of the dollar_figure overpayment can be offset by the irs pursuant to sec_6402 d and or e in situation sec_1 and injured_spouse is not liable for any liabilities described in sec_6402 and is therefore entitled to her portion of the year refund it is assumed for both situations that injured_spouse took all appropriate actions required_by_law to secure her portion of the year refund law and analysis sec_6402 sec_6402 provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person where a state has notified the secretary that a taxpayer owes past-due_support as defined in sec_464 of the social_security act sec_6402 instructs the secretary to reduce the overpayment by the amount of past-due_support and remit that portion of the overpayment to the notifying state similarly where a federal_agency has notified the secretary that a taxpayer has a past- due legally enforceable debt sec_6402 instructs the secretary to reduce the taxpayer’s overpayment by the amount of the debt and remit such portion of the overpayment to the notifying agency finally where a state has notified the secretary that a taxpayer has a past-due legally enforceable state_income_tax obligation sec_6402 instructs the secretary to reduce the taxpayer’s overpayment by the amount of the obligation and remit that portion of the overpayment to the notifying state scaf-163134-01 community_property in texas state law governs the determination of injured spouse’s interest in a joint refund see 363_us_509 once injured spouse’s interest has been determined federal_law dictates the consequences for federal tax collection purposes 357_us_51 here the relevant state is texas accordingly texas law governs in determining injured spouse’s interest in the spouses’ year refund texas is a community_property_state community_property is defined under texas law as property other than separate_property acquired by either spouse during marriage tex fam code ann sec_3 west both liable and injured_spouse have an equal and present vested interest in all community_property see 455_f2d_1097 5th cir personal earnings are generally classified as community_property that is subject_to the earning spouse’s sole management control and disposition tex fam code ann sec_3 a west community_property that is not classified as property subject_to a spouse’s sole management is property that is subject_to joint management control and disposition of the spouses tex fam code ann sec_3 c west here there are three sources of taxable_income liable spouse’s wages injured spouse’s wages and interest earned from a jointly held bank account both liable and injured spouses’ wages are personal earnings and are therefore community_property that is subject_to the respective spouse’s sole management and control the interest_income is from a jointly held account and is therefore community_property that is subject_to the joint management and control of the spouses to the extent that the overpayment is attributable to one spouse’s sole management community_property the refund from the excess tax on that income is the sole management community_property of that spouse 135_f3d_329 5th cir here the overpayment is attributable to withholding from both liable and injured spouse’s respective wages accordingly the dollar_figure refund is a combination of community_property that is subject_to liable spouse’s sole management control and disposition and community_property that is subject_to injured spouse’s sole management control and disposition situation process for determining liable spouse’s portion of the year overpayment revrul_85_70 1985-1c b amplified by revrul_87_52 provides a two-step process for determining the amount of a joint overpayment that may be offset by the irs to pay the separate tax_liability of a spouse scaf-163134-01 the first part of the two-part process is to treat each spouse as having received percent of the income and to credit each spouse with percent of the withholding credits this is true regardless of the actual income earned by the respective spouses accordingly each spouse has a percent interest in the overpayment therefore if one spouse has an outstanding tax_liability the irs is entitled to offset at a minimum percent of the overpayment the second part of the two-part process is to look to state law to determine if more than percent of the overpayment may be offset by the irs id in a state where a creditor can reach an additional portion of community_property to satisfy the separate liability of one of the spouses the irs can exercise this right and claim a larger portion of the overpayment id in this situation the spouses live in texas for year liable spouse and injured_spouse together had an adjusted_gross_income of dollar_figure and had federal tax withheld of dollar_figure the spouses’ year joint tax_liability was dollar_figure accordingly the spouses had a dollar_figure overpayment for year part applying the first part from revrul_85_70 liable and injured_spouse are considered to have each received percent of the year income and are both entitled to a credit of percent of the year tax_payments accordingly both of the spouses are treated as having each received dollar_figure in taxable_income and are both credited with dollar_figure in withholding accordingly liable and injured_spouse are entitled to percent of the dollar_figure overpayment therefore the irs may offset at least dollar_figure of the year overpayment part next the irs must apply the second part to determine if it can offset any additional portion of the spouses’ year overpayment under texas community_property_laws dollar_figure of the income received in year is community_property that is subject_to the sole management of liable spouse see tex fam code ann sec_3 a west in addition where only one spouse is personally liable for a debt texas law allows creditors to reach all community_property other than community_property that is subject_to the non-liable spouse’s sole management control and disposition tex fam code ann sec_3 b the irs when collecting a federal tax debt enjoys the same rights under texas state law as any other creditor see 884_f2d_832 5th cir accordingly the irs can use texas state law to offset the entire portion of the overpayment that is community_property subject_to liable spouse’s sole management control and disposition id the community_property subject_to a spouse’s sole or joint management control and disposition is subject_to the liabilities incurred by the spouse before or during marriage tex fam code ann sec_3 c west scaf-163134-01 texas law exempts the portion of the overpayment that is community_property subject_to injured spouse’s sole management control and disposition from the liabilities solely incurred by liable spouse tex fam code ann sec_3 b west this exemption however is a state created exemption and such exemption is inapplicable to the collection of a federal tax debt see 403_us_190 884_f2d_832 5th cir broday pincite accordingly the irs is able to collect liable spouse’s community_property share of the overpayment that is subject_to injured spouse’s sole management control and disposition the irs cannot however reach injured spouse’s community_property share of the overpayment that is subject_to injured spouse’s sole management control and disposition therefore percent of the overpayment that is subject_to injured spouse’s sole management control and disposition cannot be touched by the irs pursuant to sec_6402 liable spouse owes the irs dollar_figure in tax from a prior tax_year and the spouses have a year overpayment of dollar_figure because the irs can reach the entire portion of the overpayment that is subject_to liable spouse’s sole management control and disposition as well a sec_50 percent of the overpayment that is subject_to injured spouse’s sole management control and disposition we must also determine how much of the spouses’ year overpayment is community_property subject_to the sole management control and disposition of the respective spouses computing liable and injured spouses’ portion of the overpayment revrul_80_7 1980_1_cb_296 amplified by revrul_85_70 1985_1_cb_361 clarified by revrul_87_52 1987_1_cb_347 describes the proper method for computing the amount of an overpayment shown on a joint_return that can be credited to one spouse’s unpaid separate tax_liability from a prior year for purposes of sec_6402 step one is to compute each spouse’s separate tax_liability using the married_filing_separately table from sec_1 for this situation the respective income items and tax_liabilities are as follows adjusted_gross_income federal_income_tax withheld separate tax_liability injured_spouse liable spouse dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in addition using the married_filing_jointly table the spouses have a joint tax_liability of dollar_figure scaf-163134-01 step the separate liabilities must be placed into fractions to compute each spouse’s share of the overpayment for liable spouse’s ls portion of the overpayment liable spouse’s separate tax_liability is the numerator and the sum of liable spouse’s and injured spouse’s is separate tax_liability is the denominator the fraction is then multiplied by the joint liability reported on the joint_return to illustrate ls separate liability ls separate liability is separate liability x joint liability ls share of joint liability accordingly liable spouse’s share of the year joint liability is computed as follows dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure thus liable spouse’s share of the joint liability is dollar_figure finally step subtracts liable spouse’s portion of the joint liability from liable souse’s share of the tax_payments for that year to get liable spouse’s share of the overpayment accordingly liable spouse’s payments minus liable spouse’s joint liability dollar_figure dollar_figure liable spouse’s share of overpayment dollar_figure therefore liable spouse’s share of the year overpayment is dollar_figure now step and must be applied to determine injured spouse’s share of the year overpayment in applying step the formula from revrul_80_7 is applied as follows dollar_figure dollar_figure dollar_figure x dollar_figure dollar_figure accordingly injured spouse’s share of the joint liability is dollar_figure step for injured_spouse is illustrated as follows scaf-163134-01 injured spouse’s payments minus injured spouse’s joint liability dollar_figure dollar_figure injured spouse’s share of overpayment dollar_figure therefore injured spouse’s share of the year overpayment is dollar_figure as discussed above the irs is entitled to offset the entire portion of the year overpayment that is subject_to liable spouse’s sole management control and disposition based on the formula provided by revrul_80_7 dollar_figure of the year overpayment is subject_to liable spouse’s sole management therefore pursuant to sec_6402 the irs can offset dollar_figure of the year overpayment to satisfy liable spouse’s dollar_figure tax debt in addition the irs may also offset percent of the portion of the year overpayment that is subject_to injured spouse’s sole management control and disposition thi sec_50 percent represents liable spouse’s community_property interest in injured spouse’s share of the year overpayment based on the formula provided by revrul_80_7 dollar_figure of the year overpayment is subject_to injured spouse’s sole management therefore the irs can offset an additional dollar_figure of the year overpayment against liable spouse’s dollar_figure tax debt in sum of the dollar_figure overpayment the irs may offset a total of dollar_figure dollar_figure dollar_figure towards liable spouse’s dollar_figure federal tax_liability situation instead of owing dollar_figure federal_income_tax from a prior tax_year liable spouse is liable for a dollar_figure debt described in sec_6402 d or e where taxpayers file a joint_return and only one of the spouses is liable for a past-due debt pursuant to sec_6402 d or e the irs is required to reduce a refund even though the return has been filed jointly see sec_6402 flush language sec_301_6402-6 emily 34_f3d_787 9th cir the irs however is obligated to pay the non-liable spouse his her share of the refund where the non-liable spouse takes the appropriate steps to preserve his her interest see sec_301_6402-6 u s c sec_664 oatman pincite the offsetting of the liable spouse’s portion of the joint overpayment is not subject_to review by any court of the united_states sec_6402 as discussed above state law determines the extent of a taxpayer’s interest in a joint refund in texas a spouse has an undivided percent interest in all of the community_property in situation the spouses’ year overpayment is community_property accordingly both liable and injured_spouse have a percent interest in their year overpayment scaf-163134-01 because the irs may only offset the liable spouse’s portion of a joint refund and each spouse has a percent interest in an overpayment from a joint_return the irs is entitled to offset percent of the overpayment from a joint_return in this case the spouses filed a year joint_return reflecting an overpayment of dollar_figure because liable and injured_spouse each have a percent interest in the year overpayment the irs is pursuant to sec_6402 d or e required to offset liable spouse’s share of the overpayment which is dollar_figure under texas law community_property that is subject_to a non-liable spouse’s sole management control and disposition is exempt from the liabilities of the liable spouse tex fam code ann sec_3 b this exemption appears to conflict with sec_6402 d and e where there is a conflict between federal and state law the supremacy clause of the united_states constitution requires that federal_law control see u s const art vi cl bosarge v united_states department of education 5_f3d_1414 11th cir cert_denied 512_us_1226 in bosarge the plaintiff clarence bosarge had student_loan payments that were past due for his tax_year mr bosarge was entitled to a dollar_figure refund of federal tax that was withheld throughout id mr bosarge lived in alabama and the code of alabama allowed a state resident to designate up to dollar_figure worth of personal_property that can be claimed as exempt from levy and sale under execution or other process for the collection of debts id pincite quoting ala code relying on this section mr bosarge on date filed a notarized declaration and claim of exemption with the mobile county probate_court claiming his federal_income_tax refund as exempt from debt collectors id pincite subsequent to mr bosarge filing his claim with the probate_court the department of education gave notice to the irs that mr bosarge was liable for a past-due legally enforceable debt id pincite the irs informed mr bosarge that his tax_refund of dollar_figure was being offset to the department of education id mr bosarge brought suit in united_states district_court seeking an injunction preventing the offset relying on alabama law mr bosarge argued that his tax_refund was exempt from being offset by the irs on appeal the eleventh circuit held the following bosarge argues that alabama state law restricts the federal government’s statutory right to intercept federal_income_tax refunds but the laws are in direct conflict as the federal statutes provide that an agency owed a debt ‘shall’ so notify the irs which ‘shall’ pay the debtor’s federal_income_tax refund to the agency while the code of alabama prohibits any ‘process for the collection of debts ’ thus under the doctrine_of preemption which is based upon the supremacy clause of the united_states constitution the federal_law must control id pincite footnote omitted scaf-163134-01 in this case under texas law liable spouse has a percent interest in the spouses’ year overpayment classifying a portion of the overpayment as community_property subject_to injured spouse’s sole management control and disposition does not reduce liable spouse’s interest in the spouses’ year overpayment instead it places a limitation on what liable spouse’s creditors can reach tex fam code ann sec_3 west as the irs is required to offset liable spouse’s portion of the year overpayment to the extent that liable spouse owes a debt described in sec_6402 d and e tex fam code ann sec_3 b conflicts with sec_6402 accordingly sec_6402 controls assuming the elements of sec_6402 d and or e have been met the irs is required to offset dollar_figure of the spouses’ year overpayment to such creditor unlike situation the irs cannot offset all of liable spouse’s portion of the year overpayment as explained in situation tex fam code ann sec_3 c allows liable spouse’s creditors to reach all community_property that is subject_to either liable spouse’s joint or sole management control and disposition in the context of sec_6402 d and e the irs is not a creditor of liable spouse instead the irs is acting as a conduit simply reducing the spouses’ year overpayment to the extent that liable spouse owes money to a creditor described in sec_6402 d and e and then paying that amount to such creditor for purposes of sec_6402 d and e the irs can offset percent of the spouses’ year overpayment accordingly the irs can offset dollar_figure of the dollar_figure year overpayment medaris v ragan finally you are concerned that there is a conflict between the united_states court_of_appeals fifth circuit’s holding in 884_f2d_832 5th cir and its holding in 135_f3d_329 5th cir medaris michael medaris was married to karleen medaris medaris pincite both mr and mrs medaris lived in texas and they each received income that was community_property subject_to the sole management control and disposition of the respective spouse id pincite texas state law provided an exemption that shielded community_property subject_to mrs medaris’ sole management control and disposition from mr medaris’ creditors id pincite mr medaris had not filed a tax_return since id pincite the irs assessed the tax owed by mr medaris mrs medaris was not liable for such tax the irs levied all of mr medaris’ income and percent of mrs medaris’ income to collect the tax owed by mr medaris mrs medaris apparently agreed that the irs could levy percent of her income but brought suit arguing that the irs could only levy percent of mr medaris’ income id scaf-163134-01 the district_court held that the irs was only entitled to levy percent of mr medaris’ income and percent of mrs medaris’ income id on appeal the fifth circuit reversed the district court’s holding that the irs could only levy percent of mr medaris’ income the fifth circuit found that under texas state law mr medaris’ creditors could reach all community_property that was subject_to mr medaris’ sole management control and disposition accordingly the court held that the irs was entitled to all rights given to any other creditor pursuant to texas law id the irs could therefore levy all of mr medaris’ income in addition the fifth circuit affirmed the district court’s holding that mr medaris had a percent interest in mrs medaris’ income and that texas state exemptions are not effective against the united_states id pincite ragan david and jackie ragan were husband and wife who resided in texas ragan pincite in date the ragans filed an amended_return for their tax_year carrying back a net_operating_loss from their tax_year and claiming a refund of dollar_figure5 id the ragan’s income was derived solely from wages earned by mr ragan id pincite in date mr ragan filed a voluntary petition in bankruptcy id pincite mrs ragan was not a party to this petition one asset that mr ragan listed as a part of his bankruptcy_estate was the refund the irs paid the entire refund to mr ragan’s bankruptcy_estate id an issue before the fifth circuit was mrs ragan’s interest in the tax_refund under texas community_property law under u s c sec_541 mr ragan’s bankruptcy_estate included ‘all interests of the debtor and the debtor’s spouse in community_property as of the commencement of the case that is under the sole equal or joint management and control of the debtor ’ id pincite quoting u s c sec_541 the fifth circuit determined that mrs ragan would only be entitled to some of the tax_refund if she could show that a portion of the refund was community_property subject_to her sole management and control id mrs ragan relying on revrul_74_611 and argued that each spouse has a separate interest in jointly reported income and the corresponding overpayment and each spouse is considered the recipient of percent of the wages and entitled to percent of the withholding credits accordingly percent of a refund is community_property subject_to her sole management and control ragan pincite the court rejected this argument and held that the refund derived solely from wages earned by mr ragan id under texas law wages are community_property subject_to the earning spouse’s sole management and control the excess withholding from such income retains the same character as the income itself id accordingly the entire tax_refund is community_property subject_to mr ragan’s sole management scaf-163134-01 and control a joint income_tax return does not create new property interests for the husband or wife in each other’s income_tax overpayment id the court held that mrs ragan was not entitled to any portion of the refund our office does not believe that there is a conflict between medaris and ragan each case interprets a separate federal statute in ragan the fifth circuit’s holding was based on the bankruptcy code’s u s c sec_541 definition of which property is included in a bankruptcy_estate the bankruptcy code specifically recognized a state exemption for community_property subject_to a liable spouse’s sole management and control in contrast in medaris the fifth circuit was faced with interpreting sec_6334 which identifies property exempt from irs levy citing the supreme court the fifth circuit concluded that the texas community_property exemption was not effective against the united_states because sec_6334 did not have a special exception for spouses in community_property states medaris pincite without specifically recognizing a state exemption the united_states is not bound by such exemption please call if you have any further questions by pamela w fuller senior technician reviewer cc pa apjp b01
